Citation Nr: 0804848	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  02-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for atherosclerotic heart 
disease, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to March 
1975.  This matter is on appeal from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the case in October 2004 and later denied 
the issue of service connection for a heart condition in 
December 2006.  The veteran appealed that decision and this 
case now comes to the Board after being remanded by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
readjudication by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The CAVC determined that the VA examination undertaken in 
December 2004 was inadequate for purposes of adjudicating the 
issue of secondary service connection.  The veteran claims 
that his heart condition has been aggravated by his service-
connected diabetes mellitus and the examiner failed to 
address that issue in the examination report.  As such, the 
case is remanded for a further medical opinion regarding the 
question of aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a current 
notification letter to include the 
notification required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Schedule the veteran for a VA 
examination.  The examiner should review 
the entire case file in conjunction with 
the examination and perform any tests 
deemed necessary and answer the following 
question:

	Is it at least as likely as not 
(probability of 50 percent or more) 
that the veteran's current heart 
disability is caused by or 
proximately due to the service-
connected diabetes mellitus?

	Is it at least as likely as not 
(probability of 50 percent or more) 
that the veteran's current heart 
disability is aggravated (causes 
additional disability) by the 
service-connected diabetes mellitus?  
If aggravation is found, the examiner 
should identify the additional 
disability caused by such 
aggravation.

3.  Thereafter readjudicate the claim on 
appeal and if it remains denied issue the 
veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

